147 Ga. App. 546 (1978)
249 S.E.2d 368
ALLEN
v.
THE STATE.
56349.
Court of Appeals of Georgia.
Submitted September 18, 1978.
Decided October 16, 1978.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of burglary. Held:
1. The trial court overruled defendant's motion for mistrial on the ground that he was in prison dress at trial. Defendant made his motion at the conclusion of the state's case. The right to wear civilian clothes at trial is a procedural right which may be waived. Sharpe v. State, 119 Ga. App. 222 (1) (166 SE2d 645). By waiting until the state had rested defendant waived this right.
2. The evidence was sufficient to authorize the guilty verdict.
Judgment affirmed. Shulman and Birdsong, JJ., concur.